 

NONTRANSFERABLE INCENTIVE
STOCK OPTION AGREEMENT

                THIS AGREEMENT (the “Agreement”), is dated as of
[              ,             ], by and between OSTEOTECH, INC., a Delaware
corporation (the “Company”), and Richard W. Bauer (the “Optionee”), pursuant to
the Company’s 2000 Stock Plan (the “Plan”).

                For good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and Optionee hereby agree as follows:

                1.             Grant of Option.

                The Company hereby grants to Optionee, effective as of the date
set forth above (the “Grant Date”), the right and option (hereinafter called the
“Option”) to purchase up to an aggregate of [                ] shares of common
stock, par value $0.01 per share (the “Common Stock”), of the Company at a price
of $[            ] per share, upon the terms and conditions set forth in this
Agreement and in the Plan. This Option is intended to be an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”). The Option shall terminate at the close of business ten
(10) years from the Grant Date, or such shorter period as is prescribed herein.
Optionee shall not have any of the rights of a stockholder with respect to the
shares subject to the Option until such shares shall be issued to Optionee upon
the proper exercise of the Option.

                2.             Duration and Exercisability.

                                (a)            Subject to the terms and
conditions set forth herein, this Option shall become exercisable by the
Optionee for the following installments of shares of Common Stock in accordance
with the following schedule. The Optionee must be employed by the Company on the
relevant anniversary date set forth below in order for the corresponding
installment to become exercisable. As the Option becomes exercisable for such
installment, those installments shall accumulate and the Option shall remain
exercisable for the accumulated installments until the Option expires pursuant
to Section 1 or terminates pursuant to Section 3 or Section 4.

 

  Shares for Which Option is Exercisable      

--------------------------------------------------------------------------------

  Date    Percentage    Number   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  [1st anniversary of grant date]   25%   [          ]   [2nd anniversary of
grant date]   25%   [          ]   [3rd anniversary of grant date]   25%  
[          ]   [4th anniversary of grant date]   25%   [          ]  

 

                                (b)            During the lifetime of Optionee,
the Option shall be exercisable only by Optionee and shall not be assignable or
transferable by Optionee, other than as provided for in accordance with the
provisions of Section 4(c) of this Agreement.






--------------------------------------------------------------------------------




                3.             Adjustment of Shares.

                                (a)            The exercise price and the number
of shares purchasable upon exercise of the Options may be adjusted by the
Compensation Committee (the “Compensation Committee”) of the Board of Directors
of the Company (the “Board”) in accordance with Section 4(c) of the Plan upon
the occurrence of certain corporate actions that may affect the Common Stock.

                                (b)            In the event of a dissolution or
liquidation of the Company the Option shall terminate, provided, if a period of
one (1) year from the date of the grant of the Option shall have elapsed, that
the Optionee shall have the right immediately prior to such dissolution or
liquidation to exercise such portion of the Option, in whole or in part, as
determined in the sole discretion of the Board, whether or not the Optionee’s
right to exercise the Option has otherwise vested pursuant to the terms of
Section 2 of this Agreement. The Board shall also have the right to waive such
one (1) year period.

                                (c)            In the event that the Company is
a party to a merger or consolidation, the Option shall be subject to the
agreement of merger or consolidation. Such agreement, without the Optionee’s
consent, may provide for:

                                                (i)              The
continuation of the Option by the Company (if the Company is the surviving
corporation);

                                                (ii)            The assumption
of the Plan and the Option by the surviving corporation or its parent;

                                                (iii)            The
substitution by the surviving corporation or its parent of options with
substantially the same terms for the Option; or

                                                (iv)           The cancellation
of the Option provided that the Optionee shall have the right immediately prior
to such merger or consolidation to exercise the Option in whole or in part,
whether or not the Optionee’s right to exercise the Option has otherwise accrued
pursuant to Section 2 of this Agreement.

                4.             Effect of Termination of Employment.

                                (a)            In the event that Optionee shall
cease to be employed by the Company or its subsidiaries, if any, for any reason
other than termination for cause (as defined in Section 4(b) hereof) or
Optionee’s death or disability (as such term is defined in Section 4(c) hereof),
Optionee shall have the right to exercise the Option at any time within three
(3) months after such termination of employment to the extent of the full number
of shares Optionee was entitled to purchase under the Option on the date of
termination; provided, however, that this Option shall not be exercisable after
the expiration of the term of the Option if earlier.

                                (b)            In the event that Optionee shall
cease to be employed by the Company or its subsidiaries, if any, upon
termination for cause, the Option shall be terminated as of the date of the act
giving rise to such termination. Termination for cause shall mean termination of
the Optionee’s employment with the Company for the following acts: dishonesty,
fraud, conviction or confession of a felony or of a crime involving moral
turpitude, destruction or theft of the




2

--------------------------------------------------------------------------------




Company’s property, physical attack on a fellow employee, willful malfeasance or
gross negligence, refusal or failure to perform job duties (other than failure
resulting from disability), misconduct materially injurious to the Company,
participation in fraud against the Company, entering into competition against
the Company, and/or a material breach or threatened material breach of any
agreements with the Company.

                                (c)            If Optionee shall die while this
Option is still exercisable according to its terms, or if Optionee’s employment
with the Company is terminated because Optionee has become disabled (within the
meaning of Code Section 22(e)(3)) while in the employ of the Company or a
subsidiary, if any, and Optionee shall not have fully exercised the Option, such
Option may be exercised at any time within twelve (12) months after Optionee’s
death or date of termination of employment for disability by Optionee, personal
representatives or administrators, or guardians of Optionee, as applicable, or
by any person or persons to whom the Option is transferred by will or the
applicable laws of descent and distribution, to the extent of the full number of
shares Optionee was entitled to purchase under the Option on the date of
Optionee’s death, the date of termination of Optionee’s employment with the
Company, if earlier, or the date of termination of Optionee’s employment with
the Company for such disability, and subject in all cases to the condition that
no Option shall be exercisable after the expiration of the term of the Option.

                5.             Manner of Exercise.

                                (a)            The Option may be exercised only
by Optionee or other proper party, as provided herein, by delivering within the
period during which the Option is exercisable hereunder written notice to the
Company at its principal office. The notice shall state the number of shares as
to which the Option is being exercised and be accompanied by payment in full of
the Option price for all shares designated in the notice.

                                (b)            Optionee may pay the Option price
in cash, by check (bank check, certified check or personal check), by money
order, or with the approval of the Compensation Committee (i) by delivering to
the Company for cancellation shares of Common Stock of the Company with a fair
market value as of the date of exercise equal to the exercise price of the
Option or the portion thereof being paid by tendering such shares or (ii) by
delivering to the Company a combination of cash and Common Stock of the Company
with an aggregate fair market value equal to the exercise price of the Option.
For these purposes, the fair market value of the Company’s shares of Common
Stock of the Company as of any date shall be as reasonably determined by the
Compensation Committee pursuant to the Plan.

                6.             Notices.

                All notices or other communications which are required or
permitted hereunder shall be deemed to be sufficient if contained in a written
instrument given by personal delivery, air courier or registered or certified
mail, postage prepaid, return receipt requested, addressed to such party at the
address set forth below or such other address as may thereafter be designated in
a written notice from such party to the other party:

 

 




3

--------------------------------------------------------------------------------




                                if to the Company, to:       Attention: Chief
Financial Officer
Osteotech, Inc.
51 James Way
Eatontown, New Jersey 07724  

                                 if to the Optionee, to:      

  Richard W. Bauer
1357 Tamarack Rd.
Manasquan, NJ 08736

 

All such notices, advances, and communications shall be deemed to have been
delivered and received (a) in the case of personal delivery, on the date of such
delivery, (b) in the case of air courier, on the business day after the date
when sent and (c) in the case of mailing, on the third business day following
such mailing.

                7.             Miscellaneous.

                                (a)            This Option is issued pursuant to
the Company’s 2000 Stock Plan and is subject to its terms. The terms of the Plan
are available for inspection during business hours at the principal offices of
the Company.

                                (b)            This Agreement shall not confer
on Optionee any right with respect to continuance of employment by the Company
or any of its subsidiaries, nor will it interfere in any way with the right of
the Company to terminate such employment at any time. Optionee shall have none
of the rights of a stockholder with respect to shares subject to this Option
until such shares shall have been issued to Optionee upon exercise of this
Option.

                                (c)            The exercise of all or any parts
of this Option shall only be effective at such time as the sale of Common Stock
pursuant to such exercise will not violate any state or federal securities or
other laws.

                                (d)            The Company shall at all times
during the term of the Option reserve and keep available such number of shares
as will be sufficient to satisfy the requirements of this Agreement.

                                (e)            No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition, whether of like or different nature.

                                (f)             The Optionee shall take whatever
additional actions and execute whatever additional documents the Company may in
its judgment deem necessary or advisable in order to carry out or effect one or
more of the obligations or restrictions imposed on the Optionee pursuant to the
express provisions of this Agreement.

                                (g)            This Agreement shall be governed
by and construed in accordance with, the laws of the State of Delaware.




4

--------------------------------------------------------------------------------




                                (h)            This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

                                (i)            This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and thereof, merging any and all prior agreements.

                                (j)            In order to provide the Company
with the opportunity to claim the benefit of any income tax deduction which may
be available to it upon the exercise of the Option and in order to comply with
all applicable federal or state income tax laws or regulations, the Company may
take such action as it deems appropriate to insure that, if necessary, all
applicable federal or state payroll, withholding, income or other taxes are
withheld or collected from Optionee. With the Company’s concurrence, Optionee
may elect to satisfy his or her federal and state income tax withholding
obligations upon exercise of this Option by (i) having the Company withhold a
portion of the shares of Common Stock otherwise to be delivered upon exercise of
such Option having a fair market value equal to the amount of federal and state
income tax required to be withheld upon such exercise, in accordance with such
rules as the Company may from time to time establish, or (ii) delivering to the
Company shares of its Common Stock other than the shares issuable upon exercise
of such Option with a fair market value equal to such taxes, in accordance with
such rules.

                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement as of the date set forth above.

 

OSTEOTECH, INC.         By: /s/ Michael J. Jeffries   Name:     Michael J.
Jeffries   Title:       Executive Vice President and Chief Financial Officer    
    By: /s/ Richard W. Bauer   Richard Bauer




5

--------------------------------------------------------------------------------




FIRST AMENDMENT TO NONTRANSFERABLE INCENTIVE STOCK OPTION
AGREEMENT

This Amendment, dated as of June 9, 2005, is made by and between OSTEOTECH,
INC., a Delaware corporation (the “Company”), and Richard W. Bauer (the
“Optionee”), pursuant to the Company’s 2000 Stock Plan.

Recitals

WHEREAS, the Company and the Optionee entered into that certain Nontransferable
Incentive Stock Option Agreement (the “Original Option Agreement”), dated as of
[_____________, _____], pursuant to which the Company granted Optionee the right
and option to purchase the Company’s shares of common stock;

WHEREAS, the Company and the Optionee desire to amend Section 4 and other
relevant Sections of the Original Option Agreement to extend the exercise period
of the Option in the event of the Optionee’s termination of employment.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the Company and the Optionee hereby agree to the following:

1.             Section 2(b) of the Original Option Agreement is hereby amended
and restated with the following:

 

  “(b)         During the lifetime of Optionee, the Option shall be exercisable
only by Optionee and shall not be assignable or transferable by Optionee, other
than as provided for in accordance with provision of Section 4(b) of their
Agreement.”

 

2.             Section 4 of the Original Option Agreement is hereby amended and
restated with the following:

                “4.          Effect of Termination of Employment

 

                  (a)           In the event that Optionee shall cease to be
employed by the Company or its subsidiaries, if any, for any reason, the
Optionee shall have the right to exercise the Option through the expiration of
the Option Term.                     (b)           If the Optionee shall die
while this Option is still exercisable according to its terms, or if Optionee’s
employment with the Company is terminated because Optionee has become disabled
(within the meaning of Code Section 22(e)(3)) while in the employ of the Company
or its subsidiaries, if any, the Optionee shall not have fully exercised the
Option, such Option may be exercised at any time through the expiration of the
term of the Option, by Optionee, personal representatives or administrators, or
guardians of Optionee, as applicable, or by any person or persons to whom the
Option is transferred by will or the applicable laws of descent and
distribution.” 




6

--------------------------------------------------------------------------------




3.             Optionee acknowledges that all Options issued pursuant to the
Original Option Agreement, as amended, are no longer incentive stock options and
thereupon his exercise of the Options, he will no longer receive any of the tax
benefits of an incentive stock.

4.             Except as set forth herein, the Original Option Agreement remains
unchanged and in full force and effect. In case of any conflict between the
Original Option Agreement, as amended, and the 2000 Stock Option Plan, the
Original Option Agreement, as amended, shall control.

IN WITNESS WHEREOF, the Company and the Optionee hereto have caused this
Amendment to be duly executed as of the date first written above.

OSTEOTECH, INC.

By. /s/ Michael J. Jeffries By. /s/ Richard W. Bauer   Name:  Michael J.
Jeffries   Richard W. Bauer   Title:    Executive Vice President and        
Chief Financial Officer    




7

--------------------------------------------------------------------------------